Citation Nr: 0506040	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  97-25 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a left eye injury.

2.  Entitlement to service connection for bilateral shoulder 
disability.

3.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to July 
1991.  He also had several years of service with the Florida 
National Guard.  The veteran served in the Southwest Asian 
theatre of operations from November 26, 1990 to June 8, 1991.

This case comes before the Board of Veterans' Affairs (the 
Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that the veteran 
had failed to submit new and material evidence to reopen a 
claim of service connection for residuals of an eye injury.  
This matter also stems from a June 1997 rating action that 
denied service connection for bilateral shoulder disability 
and bilateral knee disability.

The Board remanded this matter in October 2000 and June 2003 
for the purpose of correcting certain due process 
deficiencies.  The matter has been returned to the Board for 
final appellate consideration.

In a substantive appeal received in October 1998, the veteran 
requested that he be scheduled for a personal hearing before 
a veterans law judge sitting at the local RO (Travel Board).  
The veteran failed to report for Travel Board hearings 
scheduled in August 2000 and November 2001.

The Board notes that this appeal also included the issue of 
entitlement to an increased (compensable) disability rating 
for hearing loss.  By a rating action dated in March 2004, 
the RO confirmed and continued the noncompensable disability 
evaluation assigned to the veteran's bilateral hearing loss.  
The veteran filed a notice of disagreement with the decision 
in April 2004.  Thereafter, the veteran contacted the RO in 
September 2004 indicating that he no longer wished to pursue 
the issue of an increased rating for his hearing loss.  
Accordingly, the issue is no longer the subject of appellate 
consideration.



FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  In April 1992, the RO denied service connection for 
residuals of an eye injury based upon a finding that the 
veteran's only diagnosed disability of the eyes was low-grade 
myopia, which is a developmental abnormality. 

3.  The evidence received since the April 1992 RO decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered to fairly decide the merits of the claim 
for service connection for residuals of a left eye injury.

4.  A disability of the left eye (glaucoma) did not manifest 
in service, and no competent medical evidence has been 
presented establishing a nexus between any incident, disease, 
or injury occurring in service and the veteran's current left 
eye disability.

5.  The veteran served in the Southwest Asia theater of 
operations from 
November 26, 1990, to June 8, 1991.

6.  Although the veteran's complaints of left shoulder pain, 
weakness, and fatigue have not been attributed to any known 
diagnosis, there is no medical evidence establishing that the 
left shoulder disability was manifested during his active 
service in the Southwest theatre of operations or to a 
compensable degree since his military discharge.

7.  The veteran's complaints of right shoulder pain, 
weakness, and fatigue are caused by osteoarthritis, which did 
have its onset during his active military service or within 
one year of his service discharge and is not otherwise 
related to his active military service.


8.  The veteran's complaints of bilateral knee pain, 
weakness, and fatigue are caused by osteoarthritis, which did 
not have its onset during his active military service or 
within one year of his service discharge and is not otherwise 
related to his active military service.


CONCLUSIONS OF LAW

1.  The April 1992 rating decision that denied service 
connection for residuals of an eye injury was a final 
decision.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for residuals 
of a left eye injury.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).

3.  Glaucoma of the left eye was not incurred or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004)

4.  Bilateral shoulder disability was not incurred in or 
aggravated by military service, nor is it due to an 
undiagnosed illness, and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1117 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317, 4.71a, 
Diagnostic Code 5201 (2004).

5.  Bilateral knee disability was not incurred in or 
aggravated by military service, nor is it due to an 
undiagnosed illness, and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1117 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

By a letter dated in August 2003, the RO advised the veteran 
of the essential elements of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The veteran was advised that VA would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his request to reopen a claim for 
service connection for eye disability and claims for service 
connection for disabilities of the knees and shoulders, but 
that he must provide enough information so that VA could 
request any relevant records.  The veteran was also advised 
of the evidence received and was requested to provide 
authorization for the release of any additional private 
medical records.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  

The April 1996 rating decision, September 1996 Statement of 
the Case (SOC), June 1997 rating decision, September 1998 
SOC, August 2001 Supplemental Statement of the Case (SSOC), 
and April 2004 SSOC collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claims for service 
connection.  The April 2004 SSOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Medical records have been obtained from the Miami VA Medical 
Center (VAMC).  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  Records have also been obtained from the 
Social Security Administration (SSA).  VA examinations were 
conducted in December 1997, September 2002, December 2002, 
and May 2003 for the purpose of determining the nature and 
etiology of the veteran's various health problems.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

New and material evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  Service connection may also be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2004) 
(NOTE:  the prior definition of new and material evidence is 
for application in this case due to the date of the claim to 
reopen).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for residuals of an eye injury was 
initially denied by way of an April 1992 rating action.  The 
RO determined that the veteran's only diagnosed disability of 
the eyes was myopia.  The RO further held that the veteran's 
myopia was a constitutional or developmental abnormality that 
had not been aggravated by active service.  The veteran was 
advised of this decision in an April 1992 letter.  The 
veteran did not appeal this decision and it became final. 

The evidence considered at the time of the April 1992 rating 
decision consisted of service medical records and the report 
of a February 1992 VA eye examination.  Significantly, the 
service medical records contained no findings of complaints, 
treatment, or diagnosis of a left eye injury.  A September 
1990 examination report indicated that the veteran's 
uncorrected distant visual acuity in the right eye was 20/30 
and 20/20 in the left eye.  His uncorrected near visual 
acuity was 20/30 in the right eye and 20/25 in the left eye.  
A May 1991 examination report indicated that the veteran's 
corrected visual acuity in both eyes was 20/20.  On VA 
examination February 1992, the veteran was diagnosed as 
having low-grade myopia.  There were no other findings at 
that time, to include glaucoma.  

The evidence received by VA after the April 1992 decision 
includes the outpatient treatment records from the Miami 
VAMC, records from the Social Security Administration, and 
reports of VA examinations conducted in December 1997 and 
September 2002.  Records from the Miami VAMC show that the 
veteran has been diagnosed as having glaucoma of the left eye 
in 1997.  At a VA examination conducted in September 2002, an 
examiner opined that it was "possible" that the veteran's 
purported in service left eye injury "may" have exacerbated 
his left eye glaucoma.  As noted above, new evidence will be 
presumed credible solely for the purpose of determining 
whether the claim has been reopened.  See Justus v. Principi 
at 513.

The evidence referenced above shows that the veteran 
currently suffers from glaucoma of the left eye, and that the 
disease may have been exacerbated by an in service left eye 
injury.  This evidence is not cumulative or redundant of the 
evidence previously of record, since it clearly establishes a 
post-service diagnosis of a disability of the eye (other than 
myopia) and suggests that the disease may have been 
aggravated (exacerbated) by an in service eye injury.  This 
evidence is also so significant that it must be considered in 
order to fairly decide the merits of the claim.  The 
aforementioned treatment records and examination report are 
therefore new and material; consequently, the claim for 
service connection for residuals of a left eye injury is 
reopened.

Service connection

The veteran contends that the glaucoma of his left eye was 
caused or aggravated by an in service left eye injury.  He 
maintains his eye was injured by a piece a of broken glass.  
The veteran also argues that service connection is warranted 
for disabilities of both shoulders and knees.  He says he 
suffers from chronic pain, weakness, and fatigue in those 
joints.  He avers that his shoulder and knee problems are 
etiologically related to his service in the Southwest theater 
of operations during the Persian Gulf War.

As previously noted, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the veteran's appeal.  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 9, 2001, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was extended to December 31, 2006.  66 Fed. 
Reg. 56,614 (November 9, 2001) (codified as amended at 38 
C.F.R. § 3.317).  

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).   Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  

The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:
 
(a)(1)  Except as provided in paragraph 
(c) of this section, VA will pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of a qualifying 
chronic disability, provided that such 
disability:

(i)  Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and 
 
(ii)  By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 
 
(2)(i)  For purposes of this section, a 
qualifying chronic disability means a 
chronic disability resulting from any of 
the following (or any combination of the 
following): 
 
(A)  An undiagnosed illness; 
(B)  The following medically unexplained 
chronic multisymptom illnesses that are 
defined by a cluster of signs or 
symptoms:
 
(1)  Chronic fatigue syndrome; 
(2)  Fibromyalgia; 
(3)  Irritable bowel syndrome; or 
(4)  Any other illness that the Secretary 
determines meets the criteria in 
paragraph (a)(2)(ii) of this section for 
a medically unexplained chronic 
multisymptom illness; or 
 
(C)  Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-
connection. 
 
(ii)  For purposes of this section, the 
term medically unexplained chronic 
multisymptom illness means a diagnosed 
illness without conclusive 
pathophysiology or etiology, that is 
characterized by overlapping symptoms and 
signs and has features such as fatigue, 
pain, disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities.  Chronic multisymptom 
illnesses of partially understood 
etiology and pathophysiology will not be 
considered medically unexplained. 
 

(3)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
 
(4)  For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 
 
(5)  A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 
 
(6)  A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 
 
(b)  For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness or medically unexplained chronic 
multisymptom illness include, but are not 
limited to: 
 
(1)  Fatigue 
(2)  Signs or symptoms involving skin 
(3)  Headache 
(4)  Muscle pain 
(5)  Joint pain 
(6)  Neurologic signs and symptoms 
(7)  Neuropsychological signs or symptoms 
(8)  Signs or symptoms involving the 
respiratory system (upper or lower) 
(9)  Sleep disturbances 
(10)  Gastrointestinal signs or symptoms 
(11)  Cardiovascular signs or symptoms 
(12)  Abnormal weight loss 
(13)  Menstrual disorders. 
 
(c)  Compensation shall not be paid under 
this section: 
 
(1)  If there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
 
(2)  If there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
 
(3)  If there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
 
(d)  For purposes of this section: 
 
(1)  The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
 
(2)  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations. 

38 C.F.R. § 3.317.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Residuals of a Left Eye Injury

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of an injury of the left 
eye or glaucoma.  An examination conducted in September 1990 
revealed that the veteran's uncorrected distant visual acuity 
was 20/30 in his right eye and 20/20 in his left eye.  His 
uncorrected near visual acuity was 20/30 in his right eye and 
20/25 in his left eye.  On examination for redeployment in 
May 1991, the veteran's corrected distant visual acuity was 
20/20 in both eyes.

Treatment records from the Miami VAMC have been associated 
with the claims file.  Dated from November 1994 to March 
2004, the records document the veteran's treatment for 
several health problems including, but not limited to, 
glaucoma.  The veteran was seen in December 1997 for 
complaints of blurred vision for the past six months.  He 
provided a history of injuring his eye in service.  He said 
he was in a truck accident.  He denied any surgery or 
hospitalization.  Following examination, the diagnosis was 
"glaucoma suspect."  Subsequent records confirm the 
diagnosis of glaucoma, which primarily effects his left eye, 
and show that the veteran received routine treatment for the 
same.  None of the records contain any findings with regard 
to the etiology of the veteran's glaucoma.  

A May 2002 decision from the Office of Hearings and Appeals 
of the Social Security Administration (SSA) has also been 
reviewed and considered.  The veteran was found to be 
disabled as a result of HIV, hepatitis C, chronic liver 
disease, diabetes mellitus, poor visual acuity due to 
glaucoma, loss of hearing, hypertension, affective disorder, 
and residuals pain secondary to a right elbow fracture.  
Reference was made to early VA records that showed the 
development of glaucoma.  There was no determination as to 
the cause of the veteran's glaucoma.  VA treatment records 
and the report of a July 2000 disability examination were 
included with the decision.  

The Board has also considered the reports of VA examinations 
conducted in February 1992 and September 2002.  At his 
February 1992 examination, the veteran was diagnosed as 
having low-grade myopia.  There were no other findings at 
that time, to include glaucoma.  

At his September 2002 examination, the veteran stated that 
glaucoma was initially suspected in 1990.  He said he was in 
a motor vehicle accident and glass from a broken rearview 
mirror injured his left eye.  He provided no specific history 
of treatment at the time of the purported injury.  He said he 
did not seek a follow up examination until 1997, when the 
diagnosis of severe glaucoma was rendered.  The veteran felt 
that his glaucoma was the result of his in-service eye 
injury.  The veteran's medical history was discussed.  
Following an eye examination, the diagnosis was end-stage 
chronic open-angle glaucoma with no light perception in the 
left eye.  Glaucoma of the right eye was also present, which 
was correctable to a good level.  The examiner opined that it 
was "possible that the old traumatic injury to the left eye 
may have exacerbated the glaucoma."  However, she added that 
there was no evidence of any contributory trauma to the right 
eye and the underlying condition was most likely primary 
chronic open-angle glaucoma rather than of traumatic 
etiology.

As noted above, the service medical records fail to establish 
that a chronic disability of the left eye was present during 
the veteran's active service.  There is also no objective 
evidence of the veteran suffering any type of eye problem, 
other than myopia, until several years post-service.  
Further, a review of the claims file fails to produce any 
competent medical evidence establishing a nexus between the 
veteran's current left eye glaucoma and his active service, 
to include an in service eye injury.  No such opinion is 
contained in nearly 10 years of treatment records.  

The Board recognizes that a statement associating the 
glaucoma of the veteran's left eye to an injury occurring 
during his active service was made in the September 2002 VA 
examination report.  However, on closer scrutiny, the Board 
finds that the statement was couched in extremely speculative 
terms.  The United States Court of Appeals for Veterans 
Claims (Court), in Stegman v. Derwinski, 3 Vet. App. 228 
(1992), held that evidence favorable to the veteran's claim 
that did little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure was insufficient to establish service connection.  
Similarly, in Tirpak v. Derwinski, 2 Vet. App. 609 (1992), 
the Court found that medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may 
or may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship.  A 
diagnosis stating that the veteran appellant was "possibly" 
suffering from schizophrenia was also deemed to be too 
speculative.  Morris v. West, 13 Vet. App. 94, 97 (1999).  In 
the present case, the examiner stated in her September 2002 
examination report that it was only "possible" that the old 
traumatic injury to the left eye "may" have exacerbated the 
glaucoma.  The Board notes that the veteran did not manifest 
glaucoma in service, which would appear to lessen the 
probability that it was exacerbated by trauma or any other 
incident in service.  The Board finds that the statement 
supports a negative conclusion more than it supports a 
positive one.  The ultimate conclusion is that the underlying 
condition is most likely primary rather than of traumatic 
etiology.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for glaucoma of the left eye 
(claimed as residuals of a left eye injury) and that, 
therefore, the provisions of § 5107(b) are not applicable.

Bilateral Shoulder and Knee Disability

The claims file reflects that the veteran served in the 
Southwest Asia theater of operations from November 26, 1990, 
to June 8, 1991.  Thus, he is a "Persian Gulf veteran" by 
regulation (i.e., had active military service in the 
Southwest Asia theater of operations during the Gulf War).  

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of a disability of the 
shoulders or knees during the veteran's active military 
service.  A physical examination conducted in September 1990 
indicated that his upper and lower extremities were normal.  
When he underwent a redeployment examination in May 1991, the 
veteran made no reference to any shoulder or knee problems 
and his upper and lower extremities were again found to be 
normal.  

Post-service medical evidence includes treatment records from 
the Miami VAMC and VA examination reports.  The treatment 
records show that the veteran has been seen frequently for 
complaints of chronic pain of both shoulders and both knees.  
In July 1995, the veteran reported that he started 
experiencing shoulder and knee pain four to five months after 
his return from Saudi Arabia.  However, when he was examined 
for compensation purposes in February 1992, he made no 
reference to any type of disability of the shoulders or 
knees.  The first record showing complaints of shoulder pain 
is dated March 1994.  Complaints of bilateral knee pain were 
registered shortly thereafter.  X-rays taken as part of a 
December 1994 VA orthopedic examination showed narrowing of 
the knee joint space in the left and right knees, which was 
diagnosed as early osteoarthritis.  Mild arthritis of the 
right shoulder was diagnosed on VA examination in October 
2002.  The report of an earlier (June 2001) x-ray study 
indicated presence of early osteoarthritis in the right 
shoulder.  A contemporaneous x-ray taken of the left shoulder 
was unremarkable.

The veteran most recently underwent a VA orthopedic 
examination in May 2003.  He stated he developed bilateral 
shoulder and knee pain one year after returning from the 
Persian Gulf.  He said his primary complaint was weakness and 
fatigue of those joints rather than pain.  Physical 
examination of the shoulders showed full range of motion in 
extension, abduction, and internal and external rotation.  
There was only slight weakness in trying to maintain 
extension and abduction.  He also had a full range of motion 
of both knees.  With regard to the etiology of the veteran's 
shoulder and knee disability, the examiner did not feel that 
the disabilities were the result of his service in the 
military.  He said he did not know the etiology of the 
weakness except for perhaps lack of use and not doing enough 
exercise.  The veteran's disability was described as being 
very minor.

The record shows that the veteran's complaints of chronic 
pain of the right shoulder, right knee, and left knee have 
been ascribed to osteoarthritis.  These diagnoses have been 
clearly established by both physical examination and 
radiological studies.  This affirmative evidence supports the 
conclusion the veteran's complaints of chronic pain of the 
right shoulder, right knee, and left knee are the result of a 
supervening condition (i.e., osteoarthritis).  Thus, under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, because service 
connection is specifically not warranted when the claimed 
condition is attributed to a supervening condition, as a 
matter of law, the claim for service connection for right 
shoulder, right knee, and left knee disability due to an 
undiagnosed illness is without legal merit and must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board acknowledges that the veteran's complaints of left 
shoulder disability have not been ascribed to any supervening 
condition.  However, as discussed above, merely having a 
chronic disability resulting from an undiagnosed illness is 
not enough to establish service connection under 38 C.F.R. § 
3.317.  The establishment of service connection under 38 
C.F.R. § 3.317 also requires that the disability manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006.  

There is no evidence of complaints of or treatment for a left 
shoulder disability during the veteran's service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Indeed, the veteran has repeatedly stated that the 
onset of his multiple joint pain arose after his departure 
from the Persian Gulf.  There is also no evidence that the 
veteran's left shoulder disability has manifested to a 
compensable degree.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5201 provides that a 20 percent disability evaluation will be 
assigned when there is limitation of motion of the arm to 
elevation at the shoulder level.  Any motion above the 
shoulder is considered non-compensable.  See 38 C.F.R. § 4.31 
(2004).  At his May 2003 VA examination, the veteran had full 
range of motion of the left shoulder in extension, abduction, 
and internal and external rotation.  There was only slight 
weakness in trying to maintain extension and abduction.  Even 
considering the veteran's complaints episodic pain and slight 
weakness of the shoulder, there is nothing to suggest that 
functional impairment of the shoulder would be consistent 
with the inability to raise the arm above shoulder level.  
See 38 C.F.R. 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  On the latest examination, the examiner 
specifically commented any disability experienced by the 
veteran was "very minor."  Accordingly, the Board finds 
that any left shoulder symptoms the veteran has experienced 
have failed to manifest to a compensable degree so as to 
merit service connection under 38 C.F.R. § 3.317.

The Board has considered the veteran's claims for service 
connection on a direct basis (38 C.F.R. §3.303) as well.  In 
this regard, the Board has thoroughly reviewed the evidence 
of record and finds that service connection is not warranted 
for right shoulder, left shoulder, right knee, and left knee 
disability.  With regard to the veteran's disabilities of the 
right shoulder and bilateral knees, his service medical 
records are absent any findings of osteoarthritis  or any 
other problems during his active service.  There is also no 
evidence of a diagnosis arthritis within one year of service 
discharge.  Arthritis of the knees was not identified until 
1994 and arthritis of the right shoulder until 2001.  
Finally, there is no credible medical evidence linking the 
veteran's right shoulder, right knee, or left knee disability 
with his active service.  The report of the May 2003 VA 
examination specifically indicated that the veteran's knee 
and shoulder disabilities were not the result of his military 
service.

With regard to the left shoulder, the Board notes there is no 
medical evidence showing a current diagnosis of a chronic 
disability of the left shoulder.  As discussed above, the 
veteran only has episodic pain and very minor weakness.  A 
service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Although the veteran has expressed his own opinion that he 
suffers from a chronic disability of the left shoulder 
resulting from his active service, the Court has held that 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Accordingly, the Board concludes that a chronic disability of 
the left shoulder was incurred in or aggravated by service.


In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claims for service connection for bilateral 
shoulder and bilateral knee disability, in which case the 
claim is denied.  38 U.S.C.A. § 5107(b).  In this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim and that, therefore, the provisions of 
§ 5107(b) are not applicable.  


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for residuals of a left eye injury is granted.

Entitlement to service connection for residuals of a left eye 
injury is denied.

Entitlement to service connection for bilateral shoulder 
disability is denied.

Entitlement to service connection for bilateral knee 
disability is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


